DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14, 15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 15, applicant should clarify structure and/or arrangement of the tape intended by “wherein the thermally conductive adhesive layer dissipates heat generated by the at least one winding thereby maintaining an operating temperature of the magnetic assembly and reducing a thickness of the tape.”  Claims 2-9, 11, 13-14 and 17-22 inherit the defect of the parent claim.
Regarding claim 11, applicant should clarify the structure and/or arrangement of the magnetic core intended by “wherein the magnetic core includes a single winding leg.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-12, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickar et al. [US 3,555,670] in view of Higuchi et al. [US 4,819,322.]
	Regarding claims 1-2, Zickar et al. discloses a magnetic assembly [transformer, figure 9] comprising: 
- a magnetic core [82] comprising at least one winding leg; and
- at least one winding [62, 70] inductively coupled to the magnetic core and wound around the at least one winding leg, the at least one winding comprising at least one foil conductive material such as copper or aluminum [12] and a tape, the tape comprising an adhesive layer [16] and an electrically insulating layer [14], note the window/opening of the winding 20 formed to accommodate the magnetic core’s winding leg], wherein the adhesive layer formed of thermally conductive material such as thermoset adhesive material [column 4, lines 16-30.]  The structure and/or arrangement of the thermally conductive adhesive material would dissipates heat generated by the at least one winding and thereby maintains an operating temperature of the magnetic assembly without a separately-provided heat dissipation device [note the structure of figure 9 doesn’t have any heat dissipation device.]
Zickar et al. discloses the instant claimed invention except for the specific “reducing a thickness of the tape.” 
Higuchi et al. discloses a coil structure and method of forming the coil structure for a magnetic device [figures 1-3], wherein the coil structure including a would foil of copper [1], an insulating layer [2] formed of polyimide material and two layers of thermally conducting adhesive material [3, 4] formed of epoxy resin, phenol resin or other resin/polyimide/polyamide positioned on opposite sides of the insulating layer, wherein the two second thermally conductive adhesive layers dissipate heat generated by the coil structure and thereby maintain the operating temperature of the magnetic assembly.  Higuchi et al. further discloses the thickness of the copper foil [1] maybe about 35µm while the thickness of each of the adhesive layers [3, 4] is about 6 µm and the thickness of the insulating layer [2] is about 13 µm.
It would have been obvious at the time the invention was made to use the thickness design/selection of Higuchi et al. tape/foil for the coil of Zickar et al. for the purpose of reducing heat generated within the magnetic assembly.
Regarding claims 3-4, Zickar et al. discloses the use of thermosetting epoxy adhesive.  This material is a polymer composite and in a form of elastomer.
Regarding claim 5, Zickar et al. discloses the use of polyester material for the insulating layer [14, column 4, lines 9-12.]
Regarding claims 6-8 and 21, Zickar et al. discloses the use of polyester material for the insulating layer [14, column 4, lines 9-12.]  Zickar et al. further discloses different materials for the insulating layer such as polyester, enamels and any other suitable insulating materials.
Higuchi et al. discloses different thickness of the copper foil, the insulating polymer layer and the adhesive layers.
Biaxially-oriented polyethylene terephthalate film is a polyester film known in the art such as Mylar, Melinex or Hostaphan that use for insulating material in a coil/winding structure.
4’-oxydiphenylene-pyromellitimide film is a polyester film/tape known in the art such as KAPTON for as insulating and/or dielectric material in a coil/winding structure.
Mylar and/or Kapton are known material produced by DuPont. Both are known for using as insulating/dielectric in a coil/winding structure.
These Mylar and/or KAPTON are known material which would have a desired dielectric strength and electrical resistivity.
The specific thickness of the tape would have been an obvious design consideration based on the intended applications and/or environments uses.
It would have been obvious at the time the invention was made to use the specific polymer material and/or adhesive material for the materials used in the tape of Zickar et al., as modified, for the purpose of achieving the desired dielectric strength and/or electrical resistivity.
Regarding claims 10-11 and 13-14, Zickar et al. discloses the method of forming/making the transformer having foil wound coils [figure 9.] The method steps would necessitate by the apparatus [see above.]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zickar et al. in view of Higuchi et al., as applied to claim 1 above, and further in view of Kawaguchi et al. [US 2014/0112044A1.]
Zickar et al. discloses the use of epoxy adhesive material.
Zickar et al. in view of Higuchi et al. disclose the instant claimed invention except for the specific thermal conductivity of the adhesive material.
Kawaguchi et al. discloses the use of epoxy resin layer [42] for use in a magnetic device, wherein the epoxy resin layer having a thermal conductivity of 0.7 W/mK.
It would have been obvious at the time the invention was made to use epoxy resin layer of Kawaguchi et al. in Zickar et al., as modified, for the purpose of improving and/or providing cooling for the device.
Claims 10-11, 13-15, 17-20 and 22, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsten [US 2014/0049351 A1] in view of Higuchi et al. [US 4,819,322.]
Regarding claim 15, Carsten discloses a magnetic assembly [figure 4] comprising:
- a magnetic core [41] having at least one winding leg such as a first leg and a second legs [24, 28] wherein the first and second legs each including a single leg, wherein the first leg and the second leg spaced apart and defining an opening; and
- an input coil [primary coil 42] and an output coil [secondary coil 52] disposed on the first and second legs, respectively, wherein the input and output coils, each formed of a plurality of turns of electrically conducting windings and extending through the opening of the magnetic core
Carsten discloses the instant claimed invention except for the specific of the input and output coils.
Higuchi et al. discloses a coil structure and method of forming the coil structure for a magnetic device [figures 1-3], wherein the coil structure including a would foil of copper [1], an insulating layer [2] formed of polyimide material and two layers of thermally conducting adhesive material [3, 4] formed of epoxy resin, phenol resin or other resin/polyimide/polyamide positioned on opposite sides of the insulating layer, wherein the two second thermally conductive adhesive layers dissipate heat generated by the coil structure and thereby maintain the operating temperature of the magnetic assembly. Higuchi et al. further discloses the thickness of the copper foil [1] maybe about 35µm while the thickness of each of the adhesive layers [3, 4] is about 6µm and the thickness of the insulating layer [2] is about 13µm.
It would have been obvious at the time the invention was made to use the coil design of Higuchi et al. in Carsten for the purpose of improving insulation, adhesion/packing and/or without causing short-circuits of the coil structure and heat transfer.
Regarding claim 16, epoxy or epoxy resin is inherently in a form of thermoset material.
Regarding claims 17-18, epoxy or epoxy resin is a polymer and could be used as elastomer material.
Regarding claim 19, Higuchi discloses the use polyimide which has the same material of polyester.
Regarding claim 20, Biaxially-oriented polyethylene terephthalate film is a polyester film known in the art such as Mylar, Melinex or Hostaphan that use for insulating material in a coil/winding structure.
Mylar is known material produced by DuPont which is known for using as insulating/dielectric in a coil/winding structure.
It would have been obvious at the time the invention was made to Mylar for the insulating layer of Carsten in view of Higuchi et al. for the purpose of improving tensile strength and/or improving electrical insulation.
Regarding claim 22, Higuchi et al. discloses different thickness of the copper foil, the insulating polymer layer and the adhesive layers.
The specific thickness of the tape would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 10-11 and 13-14, the method steps would necessitate by the apparatus [see above.]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-16 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837